DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Objections
Claims 2, 12 are objected to because of the following informalities:  Line 2 reads: “of a serving sell”. There seems to be a typographical mistake. Examiner suggests changing line 2 to read: --of a serving cell-- instead.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains 

RE Claims 8-10, while the specification states the same language as the instant claim 8 language (Receiving measurement configuration information…Receiving a UEInformationRequest message…Receiving a UE InformationResponse message…), the specification does not describe this process (all three receiving steps) being all done at the base station. Nowhere else in the specification/drawings does it show how the base station receives configuration information for measurements (generally, the specification is directed to the base station transmitting the configuration information to the UE) as well as receiving the request message (UEInformationRequest) for measurement results AND receiving the response message (UEInformationResponse) which contains the measurement results. That is, nowhere in the specification does it show how the same entity (base station) can receive the request for measurement results and then instead of providing the measurement results that were requested in a response, receive the measurement results also.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

RE Claims 8-10, as stated above, it is unclear how the instant claim 8 language steps (Receiving measurement configuration information…Receiving a UEInformationRequest message…Receiving a UEInformationResponse message…) are all done at the base station. Since the communication of UEInformationResponse and the UEInformationRequest require one to be transmitted and one received (i.e. the response to the request), it is unclear how the base station only receives all three messages (configuration, request, and response) and performs no transmission of its own. 


Based on consistency with the rest of the claimed embodiments and specification, and for the purposes of the prior art rejections below, the Examiner is interpreting Claim 8 to be the base station “transmitting” measurement configuration information…, “transmitting” a UEInformationRequest message…, and “receiving” a UEInformationResponse message.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-9, 11-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US# 2020/0053608 hereinafter referred to as Tao) in view of Kim et al. (US# 2013/0045735 hereinafter referred to as Kim).

	RE Claim 1, Tao discloses an idle mode measurement method performed by a user equipment (UE) (See Tao [0006], [0063] – UE performing idle mode measurement), the idle mode measurement method comprising: 
	receiving measurement configuration information in a radio resource control (RRC) idle mode (See Tao [0065] – UE receiving measurement configuration in RRC idle mode); 
	performing measurement in the RRC idle mode, based on the measurement configuration information (See Tao [0065] – UE performing measurement based on configuration information); and
	transmitting the result of the measurement in the RRC idle mode (See Tao [0065] – UE transmitting measurement results).
	Tao does not specifically disclose 
	receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; or 
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode.
	However, Kim teaches of
	receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode (See Kim [0045] – eNB requesting measurement results by sending UEInformationRequest); and 
See Kim [0045] – transmitting measurement results by sending UEInformationResponse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, comprising receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; and
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode, as taught in Kim. One is motivated as such in order to more effectively and efficiently report channel measurement information (See Kim [0022]-[0025]).

	RE Claim 2¸ Tao, modified by Kim, discloses a method, as set forth in claim 1 above, wherein the result of the measurement comprises a measurement result of a serving sell and a result of measurement with respect to each of one or more frequency carriers (See Tao [0064], [0066] – measuring serving cell carrier frequencies), and the result of the measurement with respect to each of one or more frequency carriers comprises a measurement result of one or more cells (See Tao [0064], [0066] – measuring other cells and their carrier frequencies).

	RE Claim 3¸ Tao, modified by Kim, discloses a method, as set forth in claim 1 above, wherein the receiving of the measurement configuration information in the RRC idle mode comprises receiving measurement configuration information included in an See Tao [0065] – receiving measurement configuration information in dedicated signaling (i.e. system information)).

	RE Claim 4¸ Tao, modified by Kim, discloses a method, as set forth in claim 3 above, wherein the system information comprises at least one of 
	an indicator (reportQuantities) indicating whether the UE reports the result of the measurement in the RRC idle mode with reference signal received power (RSRP), reference signal received quality (RSRQ), or both the RSRP and the RSRQ (See Tao [0067] – reporting details of measurements of what information the UE is expected to report (e.g. the quantities, such as RSCP or RSRP)), 
	an indicator (reportQuantityRsIndexes) indicating whether the UE reports a measurement result for each reference signal (RS) index in the RRC idle mode with the RSRP or the RSRQ or with both of the RSRP and the RSRQ, 
	an indicator (maxNrofRS-IndexesToReport) indicating how many measurement results at maximum from among the measurement results for the RS indexes in the RRC idle mode the UE reports, or 
	an indicator (includeBeamMeasurements) indicating whether to include a beam measurement result.

	RE Claim 6¸ Tao, modified by Kim, discloses a method, as set forth in claim 3 above, wherein the system information comprises at least one of frequency list information (measIdleCarrierList) about frequencies that are to be measured in the RRC See Tao [0132] – duration), cell list information (measCellList) of a list of cells that are to be measured in the RRC idle mode by the UE (See Tao [0066] – list of cells), or information (quantityThreshold) about a threshold based on which the UE determines whether to report the result of the measurement in the RRC idle mode (See Tao [0071]-[0072]).

	RE Claim 8, Tao discloses an idle mode measurement method performed by a base station (See Tao [0006], [0063] – UE performing idle mode measurement), the idle mode measurement method comprising: 
	transmitting measurement configuration information in a radio resource control (RRC) idle mode (See Tao [0065] – UE receiving measurement configuration in RRC idle mode) through an RRCConnectionRelease message or system information (See Tao [0065] – transmitting measurement configuration information in dedicated signaling (i.e. system information)); 
	receiving the result of the measurement in the RRC idle mode (See Tao [0065] – UE transmitting measurement results).
	Tao does not specifically disclose 
	transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; or 
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode.
	However, Kim teaches of
See Kim [0045] – eNB requesting measurement results by sending UEInformationRequest); and 
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode (See Kim [0045] – receiving measurement results via UEInformationResponse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, comprising transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; and
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode, as taught in Kim. One is motivated as such in order to more effectively and efficiently report channel measurement information (See Kim [0022]-[0025]).

	RE Claim 9¸ Tao, modified by Kim, discloses a method, as set forth in claim 8 above, wherein the system information comprises at least one of 
	an indicator (reportQuantities) indicating whether the UE reports the result of the measurement in the RRC idle mode with reference signal received power (RSRP), reference signal received quality (RSRQ), or both the RSRP and the RSRQ (See Tao [0067] – reporting details of measurements of what information the UE is expected to report (e.g. the quantities, such as RSCP or RSRP)), 

	an indicator (maxNrofRS-IndexesToReport) indicating how many measurement results at maximum from among the measurement results for the RS indexes in the RRC idle mode the UE reports, or 
	an indicator (includeBeamMeasurements) indicating whether to include a beam measurement result.

	RE Claim 11, Tao discloses a user equipment (UE) (See Tao [0006], [0063] – UE performing idle mode measurement), the UE comprising: 
	A transceiver (See Tao FIG 12);
	a processor coupled to the transceiver and configured to receive measurement configuration information (See Tao [0065] – UE receiving measurement configuration in RRC idle mode); 
	to perform measurement, based on the measurement configuration information (See Tao [0065] – UE performing measurement based on configuration information); and
	to transmit the result of the measurement in the RRC idle mode (See Tao [0065] – UE transmitting measurement results).
	Tao does not specifically disclose 
	receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; or 

	However, Kim teaches of
	receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode (See Kim [0045] – eNB requesting measurement results by sending UEInformationRequest); and 
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode (See Kim [0045] – transmitting measurement results by sending UEInformationResponse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, comprising receiving a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; and
	transmitting a UEInformationResponse message including the result of the measurement in the RRC idle mode, as taught in Kim. One is motivated as such in order to more effectively and efficiently report channel measurement information (See Kim [0022]-[0025]).

	RE Claim 12¸ Tao, modified by Kim, discloses a method, as set forth in claim 11 above, wherein the result of the measurement comprises a measurement result of a serving sell and a result of measurement with respect to each of one or more frequency carriers (See Tao [0064], [0066] – measuring serving cell carrier frequencies), and the result of the measurement with respect to each of one or more frequency carriers See Tao [0064], [0066] – measuring other cells and their carrier frequencies).

	RE Claim 13¸ Tao, modified by Kim, discloses a method, as set forth in claim 11 above, wherein the receiving of the measurement configuration information in the RRC idle mode comprises receiving measurement configuration information included in an RRCConnectionRelease message or system information (See Tao [0065] – receiving measurement configuration information in dedicated signaling (i.e. system information)).

	RE Claim 14¸ Tao, modified by Kim, discloses a method, as set forth in claim 13 above, wherein the system information comprises at least one of 
	an indicator (reportQuantities) indicating whether the UE reports the result of the measurement in the RRC idle mode with reference signal received power (RSRP), reference signal received quality (RSRQ), or both the RSRP and the RSRQ (See Tao [0067] – reporting details of measurements of what information the UE is expected to report (e.g. the quantities, such as RSCP or RSRP)), 
	an indicator (reportQuantityRsIndexes) indicating whether the UE reports a measurement result for each reference signal (RS) index in the RRC idle mode with the RSRP or the RSRQ or with both of the RSRP and the RSRQ, 
	an indicator (maxNrofRS-IndexesToReport) indicating how many measurement results at maximum from among the measurement results for the RS indexes in the RRC idle mode the UE reports, or 


	RE Claim 16¸ Tao, modified by Kim, discloses a method, as set forth in claim 13 above, wherein the system information comprises at least one of frequency list information (measIdleCarrierList) about frequencies that are to be measured in the RRC idle mode by the UE, information (measIdleDuration) about a duration while the UE performs measurement (See Tao [0132] – duration), cell list information (measCellList) of a list of cells that are to be measured in the RRC idle mode by the UE (See Tao [0066] – list of cells), or information (quantityThreshold) about a threshold based on which the UE determines whether to report the result of the measurement in the RRC idle mode (See Tao [0071]-[0072]).

	RE Claim 18, Tao discloses a base station (See Tao [0006], [0063] – UE performing idle mode measurement), the base station comprising:
	A transceiver (See Tao FIG 12);
	a processor coupled to the transceiver and configured to transmit measurement configuration information in a radio resource control (RRC) idle mode (See Tao [0065] – UE receiving measurement configuration in RRC idle mode) through an RRCConnectionRelease message or system information (See Tao [0065] – transmitting measurement configuration information in dedicated signaling (i.e. system information)); 
See Tao [0065] – UE transmitting measurement results).
	Tao does not specifically disclose 
	transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; or 
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode.
	However, Kim teaches of
	transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode (See Kim [0045] – eNB requesting measurement results by sending UEInformationRequest); and 
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode (See Kim [0045] – receiving measurement results via UEInformationResponse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, comprising transmitting a UEInformationRequest message for requesting a result of the measurement in the RRC idle mode; and
	receiving a UEInformationResponse message including the result of the measurement in the RRC idle mode, as taught in Kim. One is motivated as such in order to more effectively and efficiently report channel measurement information (See Kim [0022]-[0025]).

Claim 19¸ Tao, modified by Kim, discloses a base station, as set forth in claim 18 above, wherein the system information comprises at least one of 
	an indicator (reportQuantities) indicating whether the UE reports the result of the measurement in the RRC idle mode with reference signal received power (RSRP), reference signal received quality (RSRQ), or both the RSRP and the RSRQ (See Tao [0067] – reporting details of measurements of what information the UE is expected to report (e.g. the quantities, such as RSCP or RSRP)), 
	an indicator (reportQuantityRsIndexes) indicating whether the UE reports a measurement result for each reference signal (RS) index in the RRC idle mode with the RSRP or the RSRQ or with both of the RSRP and the RSRQ, 
	an indicator (maxNrofRS-IndexesToReport) indicating how many measurement results at maximum from among the measurement results for the RS indexes in the RRC idle mode the UE reports, or 
	an indicator (includeBeamMeasurements) indicating whether to include a beam measurement result.


Claims 5, 7, 10, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US# 2020/0053608 hereinafter referred to as Tao) in view of Kim et al. (US# 2013/0045735 hereinafter referred to as Kim) and NPL “3GPP; TSG RAN; E-UTRA; RRC; Protocol specification (Release 15), 3GPP TS 36,331 V15,3.0.” (hereinafter referred to as 3GPP).

Claim 5¸ Tao, modified by Kim, discloses a method, as set forth in claim 3 above. Tao, modified by Kim, does not specifically disclose wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks.
	However, 3GPP teaches of wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks (See 3GPP pgs. 424-426 – absThreshSS-Consolidation), measurement timing configuration information (smtc) (See 3GPP pgs. 424-426 – measTimingConfig), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing) (See 3GPP pgs. 424-426 – subcarrierSpacingSB), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks (See 3GPP pgs. 424-426 – deriveSSB-IndexFromCell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, wherein the system information comprises at least See 3GPP pgs. 424-426).

	RE Claim 7¸ Tao, modified by Kim, discloses a method, as set forth in claim 6 above. Tao, modified by Kim, does not specifically disclose further comprising: 
	transmitting an RRCResumeRequest message; and 
	receiving an RRCConnectionReject message, wherein, when the RRCConnectionReject message includes waitTime, the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires.
	However, 3GPP teaches of 
	transmitting an RRCResumeRequest message (See 3GPP pgs. 98, 338-339 – transmitting RRCResumeRequest); and 
	receiving an RRCConnectionReject message, wherein (See 3GPP pgs. 98, 338-339 – receiving RRCConnectionReject), when the RRCConnectionReject message includes waitTime (See 3GPP pgs. 98, 338-339, 588 – including waitTime), the UE See 3GPP pgs. 98, 338-339, 588 – continuing to perform measurements until measIdleDuration expires).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, further comprising: 
	transmitting an RRCResumeRequest message; and 
	receiving an RRCConnectionReject message, wherein, when the RRCConnectionReject message includes waitTime, the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell selection/re-selection (See 3GPP pgs. 98, 338-339, 588).

	RE Claim 10¸ Tao, modified by Kim, discloses a method, as set forth in claim 8 above. Tao, modified by Kim, does not specifically disclose wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks.
See 3GPP pgs. 424-426 – absThreshSS-Consolidation), measurement timing configuration information (smtc) (See 3GPP pgs. 424-426 – measTimingConfig), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing) (See 3GPP pgs. 424-426 – subcarrierSpacingSB), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks (See 3GPP pgs. 424-426 – deriveSSB-IndexFromCell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell re-selection (See 3GPP pgs. 424-426).

	RE Claim 15¸ Tao, modified by Kim, discloses a method, as set forth in claim 13 above. Tao, modified by Kim, does not specifically disclose wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks.
	However, 3GPP teaches of wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks (See 3GPP pgs. 424-426 – absThreshSS-Consolidation), measurement timing configuration information (smtc) (See 3GPP pgs. 424-426 – measTimingConfig), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing) (See 3GPP pgs. 424-426 – subcarrierSpacingSB), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks (See 3GPP pgs. 424-426 – deriveSSB-IndexFromCell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as See 3GPP pgs. 424-426).

	RE Claim 17¸ Tao, modified by Kim, discloses a method, as set forth in claim 16 above. Tao, modified by Kim, does not specifically disclose further comprising: 
	transmitting an RRCResumeRequest message; and 
	receiving an RRCConnectionReject message, wherein, when the RRCConnectionReject message includes waitTime, the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires.
	However, 3GPP teaches of 
	transmitting an RRCResumeRequest message (See 3GPP pgs. 98, 338-339 – transmitting RRCResumeRequest); and 
	receiving an RRCConnectionReject message, wherein (See 3GPP pgs. 98, 338-339 – receiving RRCConnectionReject), when the RRCConnectionReject message See 3GPP pgs. 98, 338-339, 588 – including waitTime), the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires (See 3GPP pgs. 98, 338-339, 588 – continuing to perform measurements until measIdleDuration expires).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, further comprising: 
	transmitting an RRCResumeRequest message; and 
	receiving an RRCConnectionReject message, wherein, when the RRCConnectionReject message includes waitTime, the UE continuously performs measurement in the RRC idle mode until a timer operating according to the information (measIdleDuration) expires, as taught in 3GPP. One is motivated as such in order to better adhere to standards when performing cell selection/re-selection (See 3GPP pgs. 98, 338-339, 588).

	RE Claim 20¸ Tao, modified by Kim, discloses a base station, as set forth in claim 18 above. Tao, modified by Kim, does not specifically disclose wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization 
	However, 3GPP teaches of wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks (See 3GPP pgs. 424-426 – absThreshSS-Consolidation), measurement timing configuration information (smtc) (See 3GPP pgs. 424-426 – measTimingConfig), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing) (See 3GPP pgs. 424-426 – subcarrierSpacingSB), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks (See 3GPP pgs. 424-426 – deriveSSB-IndexFromCell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle mode measurement system, as disclosed in Tao, modified by Kim, wherein the system information comprises at least one of information (nrofSS-BlocksToAverage) about a number of synchronization signal blocks that are used to derive a cell measurement value, a threshold (absThreshSS-BlocsConsolidation) that is used to consolidate measurement values of the synchronization signal blocks, measurement timing configuration information (smtc), a sub-carrier spacing between the synchronization signal blocks (ssbSubcarrierSpacing), or timing information (deriveS SB-IndexFromCell) that is used to determine indexes of the synchronization signal blocks, as taught in 3GPP. One is motivated as such in order See 3GPP pgs. 424-426).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477